UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 15, 2010 XODTEC LED, INC. (Exact name of registrant as specified in Charter) Nevada 333-148005 20-8009362 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 2F, No. 139, Jian 1st Rd. Jhonghe City. Taipei County 235 Taiwan, Republic of China (Address of Principal Executive Offices) (886) 02-2228-6276 (Registrant’s Telephone number) Copies to: Asher S. Levitsky PC Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 981-6767 Fax: (212) 930 – 9725 E-mail: alevitsky@srff.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On September 15, 2010, Pi-Chu Lin resigned as chief financial officer of Xodtec LED, Inc. (the “Company”).The resignation of Ms. Lin did not stem from any disagreement with the Company. On September 20, 2010, the Company’s board of directors appointed Yuan-Fu Cheng as chief financial officer. Pursuant to an employment agreement dated September 21, 2010, Mr. Cheng is to receive an initial annual salary of $60,000, subject to adjustment.Mr. Cheng’s employment with the Company may be terminated at any time, with or without cause, on at least 10 days’ written notice. In the event of termination, Mr. Cheng shall be entitled to payment of all salary due to him as of the date of termination. Mr. Cheng, 51, served as chief financial officer of SiPix Group, a producer of electronic paper and display solutions, from September 2005 through July 2010.From March 2004 to September 2005, Mr. Cheng served as vice president of the accounting division of Alpha Networks, Inc., a Taiwan-listed company.Mr. Cheng received his undergraduate degree in accounting from Soochow University received an executive master’s degree in business administration from Tulane University.He is also certified to serve as accounting and financial supervisor to Taiwan-listed companies. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 Employment Agreement dated September 21, 2010, by and between Yuan-Fu Cheng and Xodtec LED, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 23, 2010 Xodtec LED, Inc. By: /s/ Yao-Ting Su Yao-Ting Su Chief Executive Officer
